Exhibit 10.2




DELPHI AUTOMOTIVE PLC
LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD – TIME-BASED RSUS
Subject to the terms and conditions of (1) Delphi Automotive PLC Long‑Term
Incentive Plan, as amended and restated (the “Plan”), (2) the Notice of Award -
Time-Based RSUs (the “Award Notice”), (3) the Time-Based RSU Award Agreement
(the “Agreement”) and (4) the Confidentiality and Noninterference Agreement (the
“CNA”), the Company hereby grants you (the “Participant”) an award of Time-Based
RSUs (“Time-Based RSUs”) as reflected below (the “Award”). Each Time-Based RSU
represents the opportunity to receive one (1) ordinary share of the Company (a
“Share”) upon satisfaction of the terms and conditions as set forth in this
Award Notice, the Agreement and the CNA, subject to the terms of the Plan. For
the sake of clarity, the Award is conditioned upon (and will not become
effective unless and until) the Participant's execution and return of the CNA to
your local HR business partner. A CNA previously executed by the Participant
will continue to be effective unless and until a new CNA is executed.
Capitalized terms used herein but not defined in this Award Notice or the
Agreement shall have the meaning specified in the Plan. In the event of a
conflict among the provisions of the Award Notice, the Agreement, the Plan and
the CNA, the provisions of the Plan will prevail.


Participant
[•]


Grant Date
[•]

Number of Time-Based RSUs
[•]





Vesting Schedule
Vesting Date
Percentage of RSUs Vesting
[•]
33 1/3%
[•]
33 1/3%
[•]
33 1/3%
One-third of the Time-Based RSUs will vest on each of the first three
anniversaries of the Grant Date (each a “Time-Based Vesting Date”), except as
otherwise provided in the vesting schedule.







    



--------------------------------------------------------------------------------


Exhibit 10.2




DELPHI AUTOMOTIVE PLC
LONG-TERM INCENTIVE PLAN
TIME-BASED RSU AWARD AGREEMENT
The Time-Based RSUs with respect to Shares of Delphi Automotive PLC (the
“Company”) granted to you on the Grant Date are subject to (1) the Notice of
Award - Time-Based RSUs (the “Award Notice”), (2) this Time-Based RSU Award
Agreement (the “Agreement”) and (3) the Confidentiality and Noninterference
Agreement (the “CNA”), along with all of the terms and conditions of Delphi
Automotive PLC Long-Term Incentive Plan, as amended and restated (the “Plan”),
which is incorporated herein by reference. For the sake of clarity, the Award is
conditioned upon (and will not become effective unless and until) the
Participant's execution and return of the CNA to your local HR business partner.
Capitalized terms used herein but not defined in the Award Notice or this
Agreement shall have the meaning specified in the Plan. In the event of a
conflict among the provisions of the Award Notice, this Agreement, the Plan or
the CNA, the provisions of the Plan will prevail. For purposes of this
Agreement, “Employer” means the Company or any Affiliate that employs you on the
applicable date.
Section 1.Grant of Award. The Company hereby grants this Award to the
Participant on the Grant Date and subject to the vesting provisions as set forth
in the Award Notice.
Section 2.Vesting. Subject to Sections ‎3 and ‎4 of the Agreement, one-third of
the Time-Based RSUs shall vest on each of the Time-Based Vesting Dates.
Section 3.Termination of Service.
(a)Death; Disability; Termination Without Cause; Resignation for Good Reason. If
the Participant experiences a Termination of Service after the first Time-Based
Vesting Date and prior to the Final Time-Based Vesting Date due to (i) death,
(ii) Disability, (iii) termination by the Employer without Cause, or (iv)
resignation for Good Reason (each such circumstance being a “Qualifying
Termination”), the Participant shall become vested in the number of Time-Based
RSUs equal to (A) the number of unvested Time-Based RSUs as of such termination,
multiplied by (B) a fraction, the numerator of which shall be the number of full
months between the Time-Based Vesting Date that immediately precedes such
termination and the termination date and the denominator of which shall be the
number of full months between the Time-Based Vesting Date that immediately
precedes such termination and the final Time-Based Vesting Date; provided,
however, that, in the event of the Participant’s Termination of Service due to
the Participant’s death, subject to Section 18 of the Plan, the Company may
elect to vest this Award effective on the date of the Participant's death, in
which case the Time-Based RSUs shall be settled in Shares delivered to the
Participant's estate or legal representative as soon as practicable following
the date of the Participant's death but in no event later than March 15 of the
year following the year of the Participant's death.
(b)Any Other Termination of Service. In the event of the Participant’s
Termination of Service (i) prior to the first Time-Based Vesting Date for any
reason or (ii) on or after the first Time-Based Vesting Date and prior to the
Final Time-Based Vesting Date for any reason other than as


2



--------------------------------------------------------------------------------

Exhibit 10.2




described in Section ‎3(a) above, the Participant immediately shall forfeit the
unvested portion of Time-Based RSUs without any payment to the Participant.
(c)Effective Date of Termination of Service. Notwithstanding anything to the
contrary in the Plan or the Agreement, and for purposes of clarity, if the
Participant is employed outside of the United States, any Termination of Service
shall be effective as of the date the Participant’s active employment with the
Employer ceases and shall not be extended by any statutory or common law notice
of termination period.
Section 4.Change in Control.
(a)Conditional Vesting. Upon a Change in Control prior to the final Time-Based
Vesting Date, except to the extent that another Award meeting the requirements
of Section 4(b) (a “Replacement Award”) is provided to the Participant to
replace this Award (the “Replaced Award”), any unvested Time-Based RSUs shall
vest in full and be delivered to the Participant on the effective date of such
Change in Control.
(b)Replacement Awards. An Award shall meet the conditions of this Section 4(b)
(and thereby qualify as a Replacement Award) if the following conditions are
met:
(i)The Award has a value at least equal to the value of the Replaced Award;
(ii)The Award relates to publicly-traded equity securities of the Company or its
successor following the Change in Control or another entity that is affiliated
with the Company or its successor following the Change in Control; and
(iii)The other terms and conditions of the Award are not less favorable to the
Participant than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control and
the provisions of Section 4(c)).
Without limiting the generality of the foregoing, a Replacement Award may take
the form of a continuation of a Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 4(b) are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.


(c)Qualifying Termination following a Change in Control. If the Participant
experiences a Qualifying Termination (for purposes of which the Company will
include a successor of the Company following the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control), in connection with or during a period of two (2) years after the
Change in Control, any Replacement Award that replaces this Award, to the extent
not vested as of such Termination of Service, shall vest in full and all
previously undelivered Shares shall be delivered to the Participant (or the
Participant’s beneficiary) as soon as practicable and within thirty (30) days
following the date of such Qualifying Termination.
Section 5.Settlement of Time-Based RSUs.


3



--------------------------------------------------------------------------------

Exhibit 10.2




(a)Delivery of Shares. Subject to Sections ‎3 and ‎4 of the Agreement, any
vested Time-Based RSUs shall be settled in the form of Shares delivered to the
Participant as soon as practicable following the Time-Based Vesting Date but in
no event later than 30 days following the Time-Based Vesting Date.
(b)Alternative Form of Settlement. Pursuant to Section 7(e) of the Plan and
notwithstanding any provision in the Agreement to the contrary, the Company may,
in its sole discretion, settle any Time-Based RSUs in the form of (i) a cash
payment to the extent settlement in Shares (1) is prohibited under local law,
(2) would require the Participant, the Company or the Employer to obtain the
approval of any governmental and/or regulatory body in the Participant’s country
of residence (or country of employment, if different), (3) would result in
adverse tax consequences for the Participant, the Company or the Employer, or
(4) is administratively burdensome; or (ii) Shares, but require the Participant
to sell such Shares immediately or within a specified period following the
Participant’s Termination of Service (in which case, the Participant hereby
expressly authorizes the Company to issue sales instructions in relation to such
Shares on the Participant’s behalf).
Section 6.Dividend Equivalents. If a dividend is paid on Shares underlying
Time-Based RSUs with respect to the period commencing on the Grant Date and
ending on the date on which the Shares in settlement of the Time-Based RSUs are
delivered to the Participant, the Participant shall be eligible to receive an
amount equal to the amount of the dividend that the Participant would have
received had the Shares attributable to Time-Based RSUs been delivered to the
Participant as of the time at which such dividend is paid, which amount shall be
calculated and reinvested in additional Time-Based RSUs as of the time at which
such dividend is paid. No such amount shall be payable with respect to any
portion of this Award that is forfeited pursuant to Section ‎3 of the Agreement.
Such amount shall be paid to the Participant in the form of additional Shares on
the date on which the Shares attributable to Time-Based RSUs are delivered to
the Participant; provided that the Committee retains the discretion to pay such
amount in cash rather than Time-Based RSUs in the event that an insufficient
number of Shares are authorized and available for issuance under the Plan. Any
Shares attributable to Time-Based RSUs that the Participant is eligible to
receive pursuant to this Section ‎6 are referred to herein as “Dividend Shares”.
Section 7.Withholding of Tax-Related Items.
(a)Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or the Employer, the ultimate liability for the
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account other tax-related items related to the Participant’s participation in
the Plan (“Tax-Related Items”), is and remains the Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including, but not limited to, the
grant, vesting or settlement of this Award, the subsequent sale of Shares
attributable to Time-Based RSUs or Dividend Shares acquired pursuant to such and
the receipt of any dividends or dividend equivalents, and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
this Award to reduce or eliminate the Participant’s responsibility for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant


4



--------------------------------------------------------------------------------

Exhibit 10.2




is subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, the Participant acknowledges that the Company and the Employer may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(b)Tax Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, the Participant agrees to make adequate arrangements satisfactory to
the Company and the Employer to satisfy all Tax-Related Items. In this regard,
the Participant authorizes the Company, the Employer or an agent of the Company
or the Employer to satisfy the obligations with regard to all Tax-Related Items
by one or a combination of the following:
(i)    The Company may withhold a portion of the Shares otherwise issuable in
settlement of this Award (or, in the case of Awards settled in cash, a portion
of the cash proceeds) that have an aggregate Fair Market Value sufficient to pay
the Tax-Related Items required to be withheld (as determined by the Company in
good faith and in its sole discretion) with respect to this Award. For purposes
of the foregoing, no fractional Shares will be withheld or issued pursuant to
the vesting of this Award and the issuance of Shares or cash thereunder.
(ii)    The Company or the Employer may withhold a portion of the sales proceeds
from the sale of Shares acquired pursuant to this Award either through a
voluntary sale or through a mandatory sale arranged by the Company or the
Employer (on the Participant’s behalf pursuant to this authorization without
further consent).
(iii)    The Company or the Employer may withhold any amount necessary to pay
the Tax-Related Items from the Participant’s salary or other amounts payable to
the Participant.
(iv)    The Company or Employer may require the Participant to submit a cash
payment equivalent to the Tax-Related Items required to be withheld with respect
to this Award.
(v)    The Company or the Employer may satisfy the Tax-Related Items by such
other methods or combinations of methods as the Company or the Employer may make
available from time to time.
Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable withholding rates (as
determined by the Company in good faith and its sole discretion), including
maximum applicable tax rates. If the obligation for Tax-Related Items is
satisfied by withholding from the Shares to be delivered upon settlement of this
Award, for tax purposes, the Participant is deemed to have been issued the full
number of Shares notwithstanding that a number of Shares are held back for the
purpose of paying Tax-Related Items. In the event the withholding requirements
are not satisfied, no Shares or cash will be issued to the Participant (or the
Participant’s estate) in settlement of this Award unless and until satisfactory
arrangements (as determined by the Company in its sole discretion) have been
made by the Participant with respect to the payment of any such Tax-Related
Items. By accepting the grant of this Award, the Participant expressly consents
to the methods of withholding of Tax-Related Items


5



--------------------------------------------------------------------------------

Exhibit 10.2




as provided hereunder. All other Tax-Related Items related to this Award and any
Shares or cash delivered in settlement thereof are the Participant’s sole
responsibility.
(c)Tax Withholding for Section 16 Officers. If the Participant is a Section 16
officer of the Company under the U.S. Securities and Exchange Act of 1934, as
amended, the Company will withhold Shares upon the settlement of Time-Based RSUs
to cover any withholding obligations for Tax-Related Items unless the use of
such withholding method is prohibited or problematic under applicable laws or
otherwise may trigger adverse consequences to the Company or the Employer, in
which case the obligation to withhold Tax-Related Items shall be satisfied by
the Participant submitting a payment to the Company equal to the amount of the
Tax-Related Items required to be withheld.
Section 8.Additional Terms and Conditions.
(a)    Issuance of Shares. Upon delivery of Shares in settlement of the
Time-Based RSU Shares and, if applicable, any Dividend Shares, such Shares shall
be evidenced by book-entry registration; provided, however, that the Committee
may determine that such Shares shall be evidenced in such other manner as it
deems appropriate, including the issuance of a share certificate or
certificates. Any such fractional Shares shall be rounded up to the nearest
whole Share.
(b)    Voting Rights. The Participant shall not have voting rights with respect
to the Shares underlying the Time-Based RSUs or, if applicable, any Dividend
Shares unless and until such Shares are delivered to the Participant.
Section 9.Data Privacy. Pursuant to applicable personal data protection laws,
the Company hereby notifies the Participant of the following in relation to the
Participant’s personally identifiable data (“Personal Data”) and the collection,
processing and transfer of such data in relation to the Company’s grant of this
Award and participation in the Plan. The collection, processing and transfer of
Personal Data is necessary for the Company’s administration of the Plan and the
Participant’s participation in the Plan, and although the Participant has the
right to deny or object to the collection, processing and transfer of Personal
Data, the Participant’s denial and/or objection to the collection, processing
and transfer of Personal Data may affect the Participant’s participation in the
Plan. As such, the Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of Personal Data as described herein:
The Company and the Employer hold certain Personal Data about the Participant,
including (but not limited to) the Participant’s name, home address and
telephone number, date of birth, social security number (resident registration
number or tax identification number) or other employee identification number,
e-mail address, salary, nationality, job title, any shares or directorships held
in the Company, details of all entitlements to shares (or cash) awarded,
canceled, purchased, vested, unvested or outstanding in the Participant’s favor,
for the purpose of managing and administering the Plan. The Personal Data may be
provided by the Participant or collected, where lawful, from the Company, its
Affiliates and/or third parties, and the Company and the Employer will process
the Personal Data in this context for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Personal Data processing will take place through electronic and non-electronic
means correlated to the purposes for which Personal Data


6



--------------------------------------------------------------------------------

Exhibit 10.2




are collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence (or
country of employment, if different). Personal Data will be accessible within
the organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the
participation in the Plan.
The Company and the Employer will transfer Personal Data internally as necessary
for the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer may
further transfer Personal Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The third party
recipients of Personal Data may be any Affiliate of the Company or a
broker/administrator that the Company may engage to assist with the
implementation, administration and management of the Plan from time to time, and
any third party vendors with whom the broker/administrator has contracted to
provide services under the Plan. These recipients may be located in the European
Economic Area, or in in other countries, such as the United States, which may
not be considered to provide the same level of privacy protection to Personal
Data as that provided by the Participant’s country of residence (or country of
employment, if different). The Participant hereby authorizes (where required
under applicable law) such processing and transfer of Personal Data.
The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(i) obtain confirmation as to the existence of the Personal Data, (ii) verify
the content, origin and accuracy of the Personal Data, (iii) request the
integration, update, amendment, deletion or blockage (for breach of applicable
laws) of the Personal Data, (iv) oppose, for legal reasons, the collection,
processing or transfer of the Personal Data which is not necessary or required
for the implementation, administration and/or operation of the Plan and the
Participant’s participation in the Plan, and (v) withdraw consent to the
collection, processing or transfer of Personal Data as provided hereunder (in
which case, this Award will become null and void). The Participant may seek to
exercise these rights by contacting the Employer's HR department.
Section 10.Miscellaneous Provisions.
(a)    Notices. All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:
if to the Company, to:
Delphi Automotive PLC
c/o Delphi Automotive Systems, LLC
5725 Delphi Drive
Troy, MI 48098
Attention: David M. Sherbin
Facsimile: (248) 813-2491


7



--------------------------------------------------------------------------------

Exhibit 10.2




if to the Participant, to the address that the Participant most recently
provided to the Company,
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.
(b)    Entire Agreement. This Agreement, the Plan and any other agreements
referred to herein and therein and any attachments referred to herein or
therein, constitute the entire agreement and understanding between the parties
in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.
(c)    Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.
(d)    Severability. The Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of the Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of the Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of the Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of the Agreement, and the remaining provisions contained in the
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of the Agreement.
(e)    Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(f)    Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Agreement, expressed or implied, is intended
to confer on anyone other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.


8



--------------------------------------------------------------------------------

Exhibit 10.2




(g)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
(h)    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights.
The Participant acknowledges and agrees that the Plan is established voluntarily
by the Company, is discretionary in nature and limited in duration, and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of this Award under the Plan is a one-time benefit and does not
create any contractual or other right to receive an award or benefits in lieu of
an award in the future. Future awards, if any, will be at the sole discretion of
the Company, including, but not limited to, the form and timing of the award,
the number of Time-Based RSUs subject to the award, and the vesting provisions
applicable to the award.
(i)    Extraordinary Item of Compensation. The Participant’s participation in
the Plan is voluntary. The value of this Award under the Plan is an
extraordinary item of compensation outside the scope of the Participant’s
employment (and the Participant’s employment contract, if any). As such, this
Award under the Plan is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments. The grant of this Award does not create a right to employment and
shall not be interpreted as forming an employment or service contract with the
Company or the Employer and shall not interfere with the ability of the Employer
to terminate the Participant’s employment or service relationship.
(j)    Participant Undertaking. By accepting this Award, the Participant
acknowledges that he or she has executed a Confidentiality and Noninterference
Agreement and agrees to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable to carry out or
give effect to any of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Agreement.
(k)    Compliance with Law. As a condition to the Company's grant of this Award,
the Participant agrees to repatriate all payments attributable to the Shares and
cash acquired under the Plan in accordance with local foreign exchange rules and
regulations in the Participant’s country of residence (and country of
employment, if different). In addition, the Participant also agrees to take any
and all actions, and consent to any and all actions taken by the Company and its
Affiliates, as may be required to allow the Company and its Affiliates to comply
with local laws, rules and regulations in the Participant’s country of residence
(and country of employment, if different). Finally, the Participant agrees to
take any and all actions as may be required to comply with the Participant’s
personal legal, regulatory and tax obligations under local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).
(l)    Electronic Delivery. The Company may, in its sole discretion, elect to
deliver any documents related to this Award granted to the Participant by
electronic means. By accepting this Award, the Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


9



--------------------------------------------------------------------------------

Exhibit 10.2




(m)    EU Age Discrimination Rules. If the Participant is a local national of
and employed in a country that is a member of the European Union, the grant of
the Award and the terms and conditions governing the Award are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of the Agreement is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.
(n)    Insider Trading and Market Abuse Laws. Depending on the Participant’s
country of residence (or country of employment, if different), the Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect the Participant’s ability to acquire or sell Shares under the Plan
during such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws of the Participant’s country of
residence or employment, as applicable). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is the Participant's responsibility to comply with any
applicable restrictions and that the Participant should consult with the
Participant's personal advisor on this matter.
(o)    English Language. If the Participant is a resident or employed outside of
the United States, the Participant acknowledges and agrees that by accepting
this Award, it is the Participant’s express intent that the Agreement, the Award
Notice, the CNA, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to this Award, be drawn up in
English. If the Participant has received the Agreement, the Award Notice, the
CNA, the Plan or any other documents related to this Award translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.
(p)    Plan. The Participant acknowledges and understands that material
definitions and provisions concerning this Award and the Participant’s rights
and obligations with respect thereto are set forth in the Plan. The Participant
has read carefully, and understands, the provisions of the Plan.
(q)    Addendum. Notwithstanding any provisions of the Agreement to the
contrary, this Award shall be subject to any special terms and conditions for
the Participant’s country of residence (or country of employment, if different),
as are set forth in the applicable addendum to the Agreement (“Addendum”).
Further, if the Participant transfers residence and/or employment to another
country reflected in an Addendum to the Agreement, the special terms and
conditions for such country shall apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the operation and administration of this Award and the Plan (or the
Company may establish alternative terms or conditions as may be necessary or
advisable to accommodate the Participant’s transfer). Any applicable Addendum
shall constitute part of the Agreement.


10



--------------------------------------------------------------------------------

Exhibit 10.2




(r)    Additional Requirements. The Company reserves the right to impose other
requirements on this Award, any Shares acquired pursuant to this Award and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local law or to facilitate the operation and administration
of this Award and the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.
(s)    Risk Statement. The Participant acknowledges and accepts that the future
value of the Shares is unknown and cannot be predicted with certainty and that
the value of the Award at the time when the Time-Based RSU Shares are delivered
may be less than the value of the Award on the Grant Date. The Participant
understands that if he or she is in any doubt as to whether he or she should
accept this Award, the Participant should obtain independent advice.
(t)    No Advice Regarding Grant. No employee of the Company or the Employer is
permitted to advise the Participant regarding the Participant’s participation in
the Plan or the acquisition or sale of the Shares underlying this Award. The
Participant is hereby advised to consult with the Participant’s personal tax,
legal and financial advisors prior to taking any action related to the Plan.
(u)    Private Placement. The grant of this Award is not intended to be a public
offering of securities in the Participant’s country of residence (or country of
employment, if different) but instead is intended to be a private placement. As
a private placement, the Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law) at the time of grant, and the grant of this
Award is not subject to the supervision of the local securities authorities.
(v)    Governing Law. The Agreement shall be governed by the laws of the State
of New York, without application of the conflicts of law principles thereof. The
parties hereby irrevocably consent and submit to the jurisdiction of the federal
and state courts located within the state of Michigan in any matter arising out
of or in connection with, this Agreement.
(w)    No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant.
(x)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


11



--------------------------------------------------------------------------------

Exhibit 10.2






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
DELPHI AUTOMOTIVE PLC




Name:
David M. Sherbin
Title:
Senior Vice President, General Counsel, Secretary and Chief Compliance Officer





PARTICIPANT
 
 
 
Name:
 













12



--------------------------------------------------------------------------------


Exhibit 10.2




DELPHI AUTOMOTIVE PLC
LONG-TERM INCENTIVE PLAN
ADDENDUM TO
TIME-BASED RSU AWARD AGREEMENT
In addition to the terms of the Award Notice, the Agreement, the CNA and the
Plan, the Time-Based RSUs are subject to the following additional terms and
conditions (the “Addendum”). All capitalized terms as contained in this Addendum
shall have the same meaning as set forth in the Award Notice, the Agreement and
the Plan. Pursuant to Section 10(q) of the Agreement, if the Participant
transfers the Participant's residence and/or employment to another country
reflected in the Addendum at the time of transfer, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations, or to facilitate the operation and administration of the
Award and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer).


ARGENTINA
None.


AUSTRIA
None.


BRAZIL
1.    Labor Law Acknowledgment. By accepting this Award, the Participant
acknowledges and agrees, for all legal purposes, that (a) the benefits provided
under the Agreement and the Plan are the result of commercial transactions
unrelated to the Participant’s employment; (b) the Agreement and the Plan are
not a part of the terms and conditions of the Participant’s employment; and (c)
the income from this Award, if any, is not part of the Participant’s
remuneration from employment.
CHINA
1.    Satisfaction of Regulatory Obligations. If the Participant is a People's
Republic of China (“PRC”) national, the grant of this Award is conditioned upon
the Company securing all necessary approvals from the PRC State Administration
of Foreign Exchange to permit the operation of the Plan and the participation of
PRC nationals employed by the Employer, as determined by the Company in its sole
discretion.
2.    Sale of Shares. Notwithstanding anything to the contrary in the Plan, upon
any termination of employment with the Employer, the Participant shall be
required to sell all Shares acquired under the Plan within such time period as
may be established by the PRC State Administration of Foreign Exchange, the
Company and/or the Employer.


1



--------------------------------------------------------------------------------

Exhibit 10.2




3.    Exchange Control Restrictions. The Participant acknowledges and agrees
that the Participant will be required to immediately repatriate to the PRC the
proceeds from the sale of any Shares acquired under the Plan, as well as any
other cash amounts attributable to the Shares acquired under the Plan
(collectively, “Cash Proceeds”). Further, the Participant acknowledges and
agrees that the repatriation of the Cash Proceeds must be effected through a
special bank account established by the Employer, the Company or one of its
Affiliates, and the Participant hereby consents and agrees that the Cash
Proceeds may be transferred to such account by the Company on the Participant’s
behalf prior to being delivered to the Participant. The Cash Proceeds may be
paid to the Participant in U.S. dollars or local currency at the Company’s
discretion. If the Cash Proceeds are paid to the Participant in U.S. dollars,
the Participant understands that a U.S. dollar bank account must be established
and maintained in China by the Participant so that the proceeds may be deposited
into such account. If the Cash Proceeds are paid to the Participant in local
currency, the Participant acknowledges and agrees that the Company is under no
obligation to secure any particular exchange conversion rate and that the
Company may face delays in converting the Cash Proceeds to local currency due to
exchange control restrictions. The Participant agrees to bear any currency
fluctuation risk between the time the Time-Based RSUs or Dividend Shares are
sold and the Cash Proceeds are converted into local currency and distributed to
the Participant. The Participant further agrees to comply with any other
requirements that may be imposed by the Employer, the Company and its Affiliates
in the future in order to facilitate compliance with exchange control
requirements in the PRC.
CZECH REPUBLIC
None.


DENMARK
1.    Treatment of Units upon Termination. Notwithstanding any provisions in the
Agreement to the contrary, if the Participant is determined to be an “Employee,”
as defined in section 2 of the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”),
the treatment of the Award upon Termination of Service shall be governed by
Sections 4 and 5 of the Stock Option Act.  However, if the provisions in the
Agreement or the Plan governing the treatment of the Award upon a Termination of
Service are more favorable, the provisions of the Agreement or the Plan will
govern.  In accepting the Award, the Participant acknowledges having received an
“Employer Information Statement” in Danish as part of the grant materials
distributed or otherwise made available to the Participant.


FINLAND
1.    Withholding of Tax-Related Items. Notwithstanding anything in Section 7(b)
of the Agreement to the contrary, if the Participant is a local national of
Finland, any Tax-Related Items shall be withheld only in cash from the
Participant’s regular salary/wages or other amounts payable to the Participant
in cash or such other withholding methods as may be permitted under the Plan and
allowed under local law.


2



--------------------------------------------------------------------------------

Exhibit 10.2






FRANCE
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Time-Based RSUs shall not be taken
into account in the calculation of such severance costs, to the extent permitted
by applicable law.
2.    Use of English Language.  By accepting this Award, the Participant
acknowledges and agrees that it is the Participant’s wish that the Agreement,
including the Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to this Award, either
directly or indirectly, be drawn up in English.
Langue anglaise. Langue anglaise.  En acceptant cette Attribution, le
Participant reconnaît et accepte que le Participant souhaite que le Contrat, y
compris l’Addendum, ainsi que tous les autres documents, avis et procédures
judiciaires entamés, donnés ou institués en vertu de l’Attribution, directement
ou indirectement, soient rédigés en anglais. 


BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE AGREEMENT, INCLUDING THE ADDENDUM AND THE PLAN.
PLEASE SIGN AND RETURN THE ADDENDUM VIA EMAIL NO LATER THAN [•] TO YOUR LOCAL HR
BUSINESS PARTNER.


___________________________________     ______________________________
Participant Signature                    Participant Name (Printed)


_____________________
Date    


3



--------------------------------------------------------------------------------

Exhibit 10.2






GERMANY
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Time-Based RSUs shall not be taken
into account in the calculation of such severance costs, to the extent permitted
by applicable law.
HUNGARY
None.
INDIA
None.
IRELAND
None.


ITALY
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Time-Based RSUs shall not be taken
into account in the calculation of such severance costs, to the extent permitted
by applicable law.
2.    Data Privacy. This following provision replaces Section 9 of the Agreement
in its entirety:
The Participant understands that the Company and its Affiliates may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of shares held and the details of any RSUs or any
other entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding (“Data”) for the purpose of implementing, administering and managing
the Participant’s participation in the Plan. The Participant is aware that
providing the Company with the Participant's Data is necessary for the
performance of the Agreement and that the Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Participant’s ability to participate in the Plan.
The Controller of personal Data processing is Delphi Automotive PLC, 5725 Delphi
Drive, Troy, MI 48098. Delphi International Operations Luxembourg S.ar.l. is the
Company's Representative for privacy purposes pursuant to Legislative Decree no.
196/2003. The Participant understands that the Data may be transferred to the
Company or its Affiliates, or to any third party assisting with the


4



--------------------------------------------------------------------------------

Exhibit 10.2




implementation, administration and management of the Plan, including any
transfer required to the broker/administrator or any other third party with whom
the Time-Based RSUs or cash from the sale of Time-Based RSUs acquired under the
Plan may be deposited. Furthermore, the recipients that may receive, possess,
use, retain and transfer such Data for the above mentioned purposes may be
located in Italy or elsewhere, including outside of the European Union, and a
recipient's country (e.g., the United States) may have different data privacy
laws and protections from Italy. The processing activity, including the transfer
of the Participant’s Data abroad, outside of the European Union, as herein
specified and pursuant to applicable Italian data privacy laws and regulations,
does not require the Participant’s consent thereto as the processing is
necessary for the performance of contractual obligations related to the
implementation, administration and management of the Plan. The Participant
understands that Data processing relating to the purposes above specified shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable Italian data
privacy laws and regulations, with specific reference to D.lgs. 196/2003.
The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that pursuant to art.7 of
D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing. Furthermore, the Participant
is aware that the Participant’s Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting the Participant’s local human
resources representative.
JAPAN
None.
LUXEMBOURG
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Time-Based RSUs shall not be taken
into account in the calculation of such severance costs, to the extent permitted
by applicable law.
MEXICO
1.    Commercial Relationship. The Participant expressly recognizes that the
Participant's participation in the Plan and the Company’s grant of this Award do
not constitute an employment relationship between the Participant and the
Company. The Participant has been granted this Award as a consequence of the
commercial relationship between the Company and the Participant's Employer, and
such entity is the Participant’s sole employer. Based on the foregoing, (a) the
Participant expressly recognizes the Plan and the benefits the Participant may
derive from the Participant’s participation in the Plan does not establish any
rights between the Participant and the Employer, (b) the Plan and the benefits
the Participant may derive from the Participant's participation in the Plan are
not part of the employment conditions and/or benefits provided by the Employer,


5



--------------------------------------------------------------------------------

Exhibit 10.2




and (c) any modification or amendment of the Plan by the Company, or a
termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Employer.
2.    Extraordinary Item of Compensation. The Participant expressly recognizes
and acknowledges that the Participant's participation in the Plan is a result of
the discretionary and unilateral decision of the Company, as well as the
Participant’s free and voluntary decision to participate in the Plan in accord
with the terms and conditions of the Plan and the Agreement, including the
Addendum. As such, the Participant acknowledges and agrees that the Company may,
in its sole discretion, amend and/or discontinue the Participant’s participation
in the Plan at any time and without any liability. The value of this Award is an
extraordinary item of compensation outside the scope of the Participant’s
employment contract, if any. This Award is not part of the Participant’s regular
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension,
retirement benefits, or any similar payments, which are the exclusive
obligations of the Employer.
BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE AGREEMENT, INCLUDING THE ADDENDUM AND THE PLAN.
PLEASE SIGN AND RETURN THE ADDENDUM VIA EMAIL NO LATER THAN [•] TO YOUR LOCAL HR
BUSINESS PARTNER.


___________________________________     ______________________________
Participant Signature                    Participant Name (Printed)


_____________________
Date    


6



--------------------------------------------------------------------------------

Exhibit 10.2






NETHERLANDS
1.    Waiver of Termination Rights. As a condition to the grant of this Award,
the Participant hereby waives any and all rights to compensation or damages as a
result of the termination of the Participant’s employment with the Employer for
any reason whatsoever, insofar as those rights result or may result from (i) the
loss or diminution in value of such rights or entitlements under the Plan, or
(ii) the Participant ceasing to have rights under or ceasing to be entitled to
any Award or awards under the Plan as a result of such termination.
NORWAY
None.
POLAND
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Time-Based RSUs shall not be taken
into account in the calculation of such severance costs, to the extent permitted
by applicable law.
PORTUGAL
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Time-Based RSUs shall not be taken
into account in the calculation of such severance costs, to the extent permitted
by applicable law.
2.    Language Consent. Participant hereby expressly declares that the
Participant has full knowledge of the English language and has read, understood
and freely accepted and agreed with the terms and conditions established in the
Plan and the Agreement.
Conhecimento da Língua.  Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no
Acordo.
SINGAPORE
1.    Qualifying Person Exemption. The following provision shall replace Section
10(u) of the Agreement:
The grant of this Award under the Plan is being made pursuant to the “Qualifying
Person” exemption” under section 273(1)(f) of the Securities and Futures Act
(Chapter 289, 2011 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Participant should note
that, as a result, this Award is subject to section 257 of the SFA and the


7



--------------------------------------------------------------------------------

Exhibit 10.2




Participant will not be able to make (a) any subsequent sale of the Shares
underlying the Time-Based RSUs or Dividend Shares in Singapore or (ii) any offer
of such subsequent sale of the Shares underlying the Time-Based RSUs or Dividend
Shares subject to this Award in Singapore, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA (Chapter 289, 2011 Ed.).
SOUTH AFRICA
1.    Withholding Taxes. The following provision supplements Section 8(b) of the
Agreement:
By accepting the grant of this Award, the Participant agrees to notify the
Employer of the amount of any gain realized upon vesting of this Award. If the
Participant fails to advise the Employer of the gain realized upon vesting of
this Award, the Participant may be liable for a fine. The Participant shall be
responsible for paying any difference between the actual tax liability and the
amount withheld.
2.    Securities Law Information and Deemed Acceptance of this Award.  Neither
this Award nor the underlying Shares shall be publicly offered or listed on any
stock exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority. Pursuant to Section 96 of the Companies
Act, this Award offer must be finalized on or before the 60th day following the
grant date.  If the Participant does not want to accept the grant of this Award,
the Participant is required to decline this Award no later than the 60th day
following the Grant Date.  If the Participant does not reject the grant of this
Award on or before the 60th day following the Grant Date, the Participant will
be deemed to accept the grant of this Award.
SOUTH KOREA
1.    Data Privacy. The following provision replaces Section 9 of the Agreement
in its entirety:


Pursuant to applicable personal data protection laws, the Company and the
Employer hereby notifies the Participant of the following in relation to the
Participant's personal data and the collection, processing and transfer of such
data in relation to the Company’s grant of RSUs and the Participant's
participation in the Plan. The collection, processing and transfer of the
Participant's personal data is necessary for the Company’s administration of the
Plan and the Participant's participation in the Plan, and although the
Participant has the right to deny or object to the collection, processing and
transfer of personal data, the Participant's denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant's participation in the Plan. As such, the Participant voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.
The Company shall retain and use the Participant's personal data until the
purpose of the collection and use of the personal data is accomplished and shall
promptly destroy the personal data thereafter.



The Company and the Employer hold certain personal information about the
Participant, including the Participant's name, home address, email address, and
telephone number, date of birth, social


8



--------------------------------------------------------------------------------

Exhibit 10.2




security number (resident registration number), passport number, or other
employee identification number, e-mail address, salary, nationality, job title,
any Time-Based RSUs or directorships held in the Company, details of all Awards,
options or any other entitlement to Time-Based RSUs awarded, canceled,
purchased, vested, unvested or outstanding in the Participant's favor, for the
purpose of managing and administering the Plan (“Data”). The Data may be
provided by the Participant or collected, where lawful, from third parties, and
the Company and the Employer will process the Data for the exclusive purpose of
implementing, administering and managing the Participant's participation in the
Plan. The Data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which Data are collected and with confidentiality and security provisions as set
forth by applicable laws and regulations in the Participant's country of
residence (and country of employment, if different). Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Participant's participation in the Plan.



The Company and the Employer will transfer Data internally as necessary for the
purpose of implementation, administration and management of the Participant's
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The third party recipients of Data may be any Affiliates
or subsidiaries of the Company and / or the Company's broker/administrator or
any successor or any other third party that the Company or the
broker/administrator (or its successor) may engage to assist with the
implementation, administration and management of the Plan from time to time.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. the Participant hereby
authorizes (where required under applicable law) them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing the Participant's participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Time-Based RSUs on
the Participant's behalf to a broker/administrator or other third party with
whom the Participant may elect to deposit any Time-Based RSUs acquired pursuant
to the Plan. Such third parties to which the Company will transfer the
Participant's personal date shall retain and use the Participant's personal data
until the purpose of the collection and use of the personal data is accomplished
and shall promptly destroy such personal data thereafter.


The Company and any third party recipient of the Data will use, process and
store the Data only to the extent they are necessary for the purposes described
above.



The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant's participation


9



--------------------------------------------------------------------------------

Exhibit 10.2




in the Plan, and (e) withdraw the Participant's consent to the collection,
processing or transfer of Data as provided hereunder (in which case, the
Participant's Award will be null and void). the Participant may seek to exercise
these rights by contacting the Participant's local human resources manager or
the Company’s human resources department.


BY SIGNING AND CHECKING THE BOXES BELOW, PARTICIPANT ACKNOWLEDGES, UNDERSTANDS
AND AGREES TO THE PROVISIONS OF THE AGREEMENT, THE PLAN AND THIS ADDENDUM.
FURTHER, PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO (1) THE COLLECTION,
USE, PROCESSING AND TRANSFER OF THE DATA AS DESCRIBED ABOVE AND (2) THE
PROCESSING OF PARTICIPANT'S UNIQUE IDENTIFYING INFORMATION (RESIDENT
REGISTRATION NUMBER) AS DESCRIBED ABOVE.
[ ] I agree to the collection and use of my Personal Data.


[ ] I agree to the provision of my Personal Data to a third party and transfer
of my Personal Data overseas.


[ ] I agree to the processing of my unique identifying information (resident
registration number).
___________________________________
Participant Signature




____________________________________
Participant Printed Name




_____________________
Date


PLEASE SIGN AND RETURN THE ADDENDUM VIA EMAIL NO LATER THAN [•] TO YOUR LOCAL HR
BUSINESS PARTNER.


10



--------------------------------------------------------------------------------

Exhibit 10.2






SPAIN
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Time-Based RSUs shall not be taken
into account in the calculation of such severance costs, to the extent permitted
by applicable law.
2.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the grant of this Award, the Participant acknowledges that the
Participant consents to participation in the Plan and have received a copy of
the Plan. The Participant understands that the Company has unilaterally,
gratuitously and in its sole discretion granted this Award under the Plan to
individuals who may be employees of the Company or its Affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Affiliates on an ongoing basis. Consequently, the
Participant understands that this Award is granted on the assumption and
condition that this Award and the Shares acquired upon vesting of this Award
shall not become a part of any employment contract (either with the Company or
any of its Affiliates) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Participant understands that this grant would not
be made to him or her but for the assumptions and conditions referenced above.
Thus, the Participant acknowledges and freely accepts that should any or all of
the assumptions be mistaken or should any of the conditions not be met for any
reason, the grant of this Award shall be null and void.
The Participant understands and agrees that, as a condition of the grant of this
Award, any unvested portion of this Award as of the date you cease active
employment will be forfeited without entitlement to the underlying Shares or to
any amount of indemnification in the event of the termination of employment by
reason of, but not limited to, (i) material modification of the terms of
employment under Article 41 of the Workers’ Statute or (ii) relocation under
Article 40 of the Workers’ Statute. The Participant acknowledges that the
Participant has read and specifically accepts the conditions referred to in the
Agreement regarding the impact of a termination of employment on this Award.
BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE AGREEMENT, INCLUDING THE ADDENDUM AND THE PLAN.
PLEASE SIGN AND RETURN THE ADDENDUM VIA EMAIL NO LATER THAN [•] TO YOUR LOCAL HR
BUSINESS PARTNER.
___________________________________     ______________________________
Participant Signature                    Participant Name (Printed)
_____________________
Date    


11



--------------------------------------------------------------------------------

Exhibit 10.2




SWEDEN
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Time-Based RSUs shall not be taken
into account in the calculation of such severance costs, to the extent permitted
by applicable law.
UNITED KINGDOM
1.    Termination of Service. The following provision shall supplement Section
3(c) of the Agreement:
In case of Termination of Service of the Participant triggering the payment of
severance costs under applicable law, the Time-Based RSUs shall not be taken
into account in the calculation of such severance costs, to the extent permitted
by applicable law.
2.    Taxes. The following provisions supplement Section 7 of the Agreement:
The Participant shall pay to the Company or its Affiliates the amount of income
tax that such entity may be required to account to HM Revenue & Customs (“HMRC”)
with respect to the event giving rise to the income tax (the “Taxable Event”)
that cannot be satisfied by the means described in the Agreement. If payment or
withholding of the income tax is not made within ninety days of the end of the
U.K. tax year in which the Taxable Event occurs or such other period specified
in Section 222(1)(c) of the ITEPA 2003 (the “Due Date”), then the amount that
should have been withheld shall constitute a loan owed by the Participant to the
Company or its Affiliates, effective on the Due Date. The Participant agrees
that the loan will bear interest at the HMRC official rate and will be
immediately due and repayable by the Participant, and the Company and/or its
Affiliates may recover it at any time thereafter by any of the means set forth
in the Agreement.
Notwithstanding the foregoing, if the Participant is an executive officer or
director (as within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), the terms of the immediately foregoing provision will
not apply. In the event that the Participant is an executive officer or
director, as defined above, and income tax due is not collected from or paid by
the Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
National Insurance contributions may be payable. The Participant will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or its Affiliates, as applicable, for the value of any employee
National Insurance contributions due on this additional benefit, which the
Company or its Affiliates, as applicable, may recover from the Participant by
any of the means set forth in the Agreement.
UNITED STATES
None.
**************************


12

